DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to an amendment filed on 12/07/2020.
Claims 1, 5, 6, 8, 12, 15, 16, and 18 have been amended.
Claims 3 and 10 have been canceled.
Claims 1, 2, 4 - 9, and 11 - 20 are pending.

Response to Arguments
Applicant's arguments filed 12/07/2020, regarding the rejection of the pending claims under 35 USC § 103 have been fully considered. 
Applicant argues that “…there is no disclosure of applying a set of classifiers to metric definitions of a predefined reusable template for an electronic contract with each classifier indicating a corresponding class for a task and including a selector pattern for identifying the corresponding class and a set of variable declarations for use by the corresponding class, filtering performance data of the service provider computing device according to the selector pattern of the 
The Examiner respectfully disagrees. Jaafar teaches define Service Level Objectives (SLO), SLO_1: Service Available ratio, SLO_2: Response time ratio, SLO_3: Downlink throughput ratio and downlink latency ratio. …each SLO is defined as a combination of at least two metrics and thresholds on the means of these metrics. …the set of variables that captures the principal service and network characteristics as features. Computes the forecasted values to identify (if any) the SLO with the highest probability to be affected and violated. The SLA is violated when identifies that an SLO or a set of SLO are no longer compliant. (see detail rejection, infra). Jaafar illustrates examples of SLO description in Fig. 2. However, Jaafar does not explicitly teaches  the reusability of components across different SLAs. Examiner relies on Luo to teach reusability of SLA templates, see rejection, infra. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1- 2, 4 - 9, and 11 - 20  are rejected under 35 U.S.C. 103 as being unpatentable over Non-Patent Literature (NPL) “AI for SLA Management in Programmable Networks”, by Jaafar et al. (hereinafter “Jaafar”) and NPL, “rSLA: A service level agreement language for cloud services”, by Samir et al. (hereinafter “Samir”) further in view of NPL,  “SLA Foundation Template Library: Reusable-Component Repository for SLA”, by Luo et al. (hereinafter “Luo”).

Regarding Claim 1, Jaafar teaches a computer-implemented method for enforcing electronic contracts between computing devices ([p. 130, I. rd. paragraph] …propose a cognitive SLA enforcement approach that relies on learning techniques to identify SLOs breaches), the computer-implemented method comprising:
applying, by a computer, a set of classifiers to metric definitions for an electronic contract between computing devices of a service provider and a service consumer, each classifier indicating  a corresponding  class for  a task  and including a selector pattern for identifying the corresponding  class and a set of variable declarations for  use by the corresponding class ([page131, last para – page132, 1st para], define three SLOs: SLO_1: Service Available ratio, SLO_2: Response time ratio, SLO_3: Downlink throughput ratio and downlink latency ratio [e.g., each classifier (i.e., SLO) indicating a corresponding class for a task and including a selector pattern (i.e., Service Available ratio, Response time ratio)]. …each SLO is defined as a combination of at least two metrics and thresholds on the means of these metrics. For example, SLO_2 is the combination of response time with respect to the workload. If the workload is between 0 and 20% the minimum response time is 20ms. If the workload is between 20% and 70% then the threshold is 50ms. [page 132, 2nd para], The SLA descriptor, illustrated in Figure 2, is the formalization in YAML of the SLA and its main directories: metrics, SLOs and service descriptor. …The profiles directory allows the definition of priority classes. The SLOs are defined in YAML and refers to the st column, last para], …the set of variables that captures the principal service and network characteristics as features);
filtering, by the computer, performance data of the service provider computing device according to the selector pattern of the each classifier to identify  performance  data associated with each corresponding class ([page 132, 2nd column, 2nd-3rd. para] The data collector encompasses all the monitoring and storage aspect of our framework. It collects raw metrics (e.g. cpu.idle_perc, disk.space_used_perc, net.out_packets_sec, process.cpu_perc). …Data Preparation and Pre-processing step ensures data filtering and cleaning. …select the following dimensionality: VNFs network-related metrics, VNFs performance, VNFs memory and VNFs disk usage. [page 133, 2nd column, 1st para] Fig. 4 represents different sensitivities of each SLO to the defined categories, i.e. Disk, Memory, Network and Performance.);
evaluating for each corresponding class, by the computer, one or more algebraic expressions of the metric definitions accordance with the each classifier and the filtered performance data associated with the corresponding class to determine compliance of the service provider computing device with the electronic contract ([page.133, 1st column, 1st para], …Forecasting module takes as input the preprocessed and filtered data and computes the forecasted values st column, section IV. A], The SLA is violated when identifies that an SLO or a set of SLO are no longer compliant. [page.133, 2nd column] discloses one or more algebraic expressions of the metric definitions), wherein the electronic contract specifies different requirements for the performance data for at least two different corresponding classes of tasks ([page 131, 2nd column, last para], SLA agreement generally comprises parameters describing the service functional behavior and non-functional properties such as: the minimum acceptable QoS values (referred to as SLOs), …define three SLOs: SLO_1 Service Availability ratio, SLO_2 Response time ratio, SLO_3 Downlink throughput ratio and downlink latency ration); and
Although, Jaafar teaches triggers two actions: First, it sends a notification in the form of a warning message, and second, it sends the potential violated SLO to the SLA enforcement module to trigger the necessary management procedures in order to counteract and avoid SLO breaches [page 133, 1st column, 1st para], however, Jaafar does not explicitly teach capturing and reporting, by the computer, results of the evaluating indicating whether the service provider computing device is in compliance with the electronic contract.
capturing and reporting, by the computer, results of the evaluating indicating whether the service provider computing device is in compliance with the electronic contract ([p. 417, 2nd. Column], use rSLA language and rSLA framework. The rSLA language is used to specify service level agreements and the rSLA framework is used to monitor SLA compliance and enforce Service Level Objectives (SLOs). An rSLA document describes how basic metrics are to be obtained from instrumentation and how they are aggregated in terms of composite metrics. Based on those metrics, users can define Service Level Objectives (SLOs). rSLA documents can also describe how to proceed if SLOs are met or violated, e.g., reporting or changing the system configuration. the rSLA Service interprets the rSLA document. It performs the reading of measurements through monitoring Xlets as defined in the SLA, aggregates metrics, evaluates SLOs and then executes reporting or configuration actions. Fig. 1 shows an overview of the rSLA framework. Fig. 1 shows a compliance notification reports).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to capture the result of the evaluated SLOs and report the result whether SLOs are met or violated as taught by Samir, because it would allow to decide how to proceed if SLOs are violated.
Jaffar in view of Samir does not explicitly teach, but Luo teaches a predefined reusable template  for  an  electronic  contract between  computing  devices  of  a service  provider  and a service  consumer ([Abstract], Foundation Template Library (FTL) provides a comprehensive set of  well-defined and reusable components for rapid SLA development with higher quality. [page 1739, First para under section II.] Once a customer purchases an instance of a service, the template is used as the blueprint to form the actual SLA as part of the service contract between the customer and the Service Provider (SP). [page 1741, second column, last para], a foundation template encapsulates parameters without specifying any value. For one thing, this is because the values depend largely on actual situation hence cannot be pre-determined. …leaving the parameters unassociated with concrete values increases reusability of the foundation templates because different SPs can define required thresholds of their own).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Luo with the references in order to using reusable SLA template for the service contract between the customer and the Service Provider as taught by Luo, because it would allow to measure SLA parameters as defined by all different customers.

Regarding Claim 2, Jaafar teaches the computer-implemented method of claim 1, further comprising: retrieving the one or more algebraic expressions from a predefined reusable template document ([p.132, 1st column, last para, Fig. nd column] discloses one or more algebraic expressions of the predefined metrics).

Regarding Claim 4, Jaafar teaches the computer-implemented method of claim 1, wherein: the electronic contract includes a specific service level agreement document for a specific service consumer ([p.131, 1st column, 1st para], …define a specific SLA for SaaS Providers, a mapping strategy to interpret customer requirement to infrastructure level and propose an algorithm to reduce the infrastructure cost and minimize SLA violations), and the specific service level agreement document includes classifier definitions defining the classifiers for the specific service consumer ([p.131, 2nd column, last para], SLA agreement generally comprises parameters describing the service functional behavior and non-functional properties such as: the minimum acceptable QoS values (referred to as SLOs). … define the following three SLOs: SLO_1: Service Availability ratio, SLO_2: Response time ratio, SLO_3: Downlink throughput ratio and downlink latency ratio).

Regarding Claim 5, Jaafar teaches the computer-implemented method of claim 4, wherein: each of the classifier definitions includes at least one variable declaration corresponding to a variable included in at least some of the metric definitions ([Fig. 2, p.132, 1st column, last para], The SLA descriptor, illustrated in Figure 2, is the formalization in YAML (Yet Another Markup Language) of the SLA and its main directories: metrics, SLOs and service descriptor. Only the necessary metrics to define SLOs are stored in the metrics directory. The SLO description define metrics and corresponding variables. The profiles directory allows the definition of priority classes. The SLOs are defined in YAML and refers to the predefined metrics, profiles and the service description).

Regarding Claim 6, Jaafar teaches the computer-implemented method of claim 4, wherein: the specific service level agreement document includes a definition for a monitor task to monitor and record metrics ([p. 131, 2nd column, last para], SLA agreement generally comprises parameters describing the service functional behavior and non-functional properties. [p.132 =, 1st column, 2nd para], Fig. 2 illustrates SLA description (namely SLA Descriptor) based on the SLOs definition. It includes metrics, which define monitoring tasks and also includes SLOs and service descriptors. 

Regarding Claim 7, Jaafar teaches the computer-implemented method of claim 6, wherein: the definition of the monitor task includes at least one name of at least one of the metrics having values to be evaluated and recorded, and the values of the at least one of the metrics are evaluated according to a set of variable declarations for the classifiers and evaluated expressions included in a predefined metric, at least some of the evaluated expressions including a respective variable having a corresponding variable declaration in the set of variable declarations ([Fig.2, p.132], The profiles directory allows the definition of priority classes. The SLOs are defined in YAML and refers to the predefined metrics, profiles and the service description. Fig. 2 shows definition of the monitoring tasks, metrics (e.g., cpu, ram, net) having values to evaluate). Fig. 2 also shows the “vars” directory).
Although, Jaafar teaches the SLOs are refers to predefined metrics, however, Jaafar in view of Samir do not explicitly teach, but, Lou teaches a reusable template ([Abstract], Foundation Template Library (FTL) provides a comprehensive set of  well-defined and reusable components for rapid SLA development with higher quality).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Luo with the references in order to using reusable SLA template for the service contract between the customer and the Service Provider as taught by Luo, because it would allow to measure SLA parameters as defined by all different customers.

Claim 8, Jaafar teaches A computer system for enforcing electronic contracts between computing devices, the computer system comprising: at least one computing device, each of which comprises: at least one processor, and at least one memory connected to the at least one processor; wherein the at least one processor is configured to perform (Fig. 3 illustrates a SLA enforcement architecture).
The rest of the limitations of Claim 8 are rejected under the same rationale of claim 1.

Claims 9 and 11-14 are rejected under the same rationale of Claims 2 and 4-7.
Claim 15 is rejected under the same rational of Claim 1.
Claims 16-20 are rejected under the same rationale of Claims 2 and 4-7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD YOUSUF A MIAN whose telephone number is (571)272-9206.  The examiner can normally be reached on Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER-ANTHONY PAPPAS can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/MOHAMMAD YOUSUF A. MIAN/Examiner, Art Unit 2448                                                                                                                                                                                                        
/AARON N STRANGE/Primary Examiner, Art Unit 2419